Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC §102(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,5,7-8,20-21 and 29-30 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Islam et al (US 2019/0364599 A1).
Regarding claim(s) 1,20,29,30 Islam discloses 1a method and system for wireless communication at a user equipment (See Fig(s). 1, 2c), comprising:  2receiving, from a base station, signaling comprising an indication of an aggregation 3configuration for physical uplink shared channel occasions (See Fig(s). 1, 2c, base station 102 and UEs 104 act as transceivers for PUSCH See ¶ 48);  
4determining a random access message of a random access procedure, the random 5access message comprising a random access preamble and a random access payload (See ¶ 6,72, RACH procedure by sending a first RACH message (e.g., Msg 1) to the base station. The first RACH message may comprise a preamble and may also include a payload);  
¶ 33The base stations 102/UEs 104 may use spectrum up to Y MHz (e.g., 5, 10, 15, 20, 100, 400, etc. MHz) bandwidth per carrier allocated in a carrier aggregation of up to a total of Yx MHz (x component carriers) used for transmission in each direction); and  9transmitting, to the base station, the random access payload of the random access 10message on a physical uplink shared channel that comprises the aggregated multiple physical 11uplink shared channel occasions, each of the aggregated physical uplink shared channel 12occasions comprising time and frequency resources (See ¶ 67-73).  

Regarding claim(s) 2, Islam discloses 1 3aggregating a first subset of the multiple physical uplink shared channel occasions of 4the set of physical uplink shared channel occasions in the frequency domain; and  5aggregating a second subset of the multiple physical uplink shared channel occasions 6of the set of physical uplink shared channel occasions in the frequency domain (See ¶ 65).  
1 Regarding claim(s) 3, Islam discloses 1  wherein aggregating the multiple physical uplink 2shared channel occasions of the set of physical uplink shared channel occasions comprises 3aggregating multiple physical uplink shared channel occasions that are contiguous in one or 4both of the time domain or the frequency domain (See Fig(s). 6).  
1 Regarding claim(s) 5, Islam discloses 1  wherein aggregating the multiple physical uplink 2shared channel occasions of the set of physical uplink shared channel occasions comprises 3aggregating two or more physical uplink shared channel occasions of the multiple physical 4uplink shared channel occasions of the set of physical uplink shared channel occasions in the 5time or the frequency domain (See ¶ 65).  
11 Regarding claim(s) 7, Islam discloses 1  wherein all each physical uplink shared channel 2occasions in the set of physical uplink shared channel occasions has a same size (See ¶ table 6)  
1 Regarding claim(s) 7, 21,Islam discloses 1  wherein receiving the indication of the aggregation 2configuration comprises:  3receiving a bitmap comprising one or more bits Fig(s). 2).  

Allowable Subject Matter
Claims 4,6,9-19 and 22-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411